Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 18, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed January 18, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01060-CV
____________
 
IN RE STRATEGIC IMPACT CORPORATION, KIM O. BRASCH, 
and MARIA C. FLOUDAS, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
Relators,
Strategic Impact Corporation, Kim O. Brasch, and Maria C. Floudas, filed a
petition for writ of mandamus in this court, seeking an order compelling
respondent, the Honorable Tony Lindsay, presiding judge of the 280th District
Court, Harris County, Texas, to produce all non-privileged documents in her
possession, which she reviewed in camera pursuant to our previous opinion,
dated October 10, 2006.[1]  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.




Relators
contend mandamus relief is proper, arguing that Judge Lindsay abused her
discretion by withholding non-privileged documents and that there is no
adequate remedy by appeal.  After reviewing the matter, we conclude that
relators have failed to establish they are entitled to mandamus relief. 
Accordingly, we deny relators= petition for writ of mandamus.      
 
PER CURIAM
 
 
Petition Denied and Memorandum Opinion filed January
18, 2007.
Panel consists of Chief Justice Hedges, Justices
Fowler and Seymore.




[1]See In re Strategic Impact Corp., No. 14-06-00727-CV, 14-06-00750-CV, 2006 WL 2862738 
(Tex. App.CHouston [14th Dist.] Oct. 10, 2006, orig.
proceeding) (mem. op).